DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 12/15/2021 has been entered and fully considered. Claims 1-3 and 5-17 are pending. Claim 4 is cancelled. Claims 1, 7, 9, 10 and 11 are amended. Claim 17 is new. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 12/15/2021, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant notes that claim 1 has been amended to include the limitations of previous claim 4, which was only objected to. New claim 17 includes the limitations of claim 1, 10 and 11, which was also previously only objected to. Thus, the claims are allowable. 
Examiner agrees. 

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, FELDMAN et al. does not explicitly disclose that the seal region and the cap are dividing by a virtual plane parallel to a longitudinal direction of the cartridge, with the tank positioned on one side and the heater on the other, per se. The seal of FELDMAN et al. appears circular, and not planar. 
With respect to claim 1, FELDMAN et al. does not explicitly disclose that the housing includes a cutout that exposes the liquid holding member and the heater, with the cover covering the cutout portion, per se.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745